DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, lines 2-5, the recitation “the exterior panel configured to cover an interior space of the vehicle wherein the docking unit has a hole through which a fire-fighting hose or a spray nozzle, which is connected to the fire-fighting hose, for supply of fire-fighting water pass to be coupled to the docket unit” is grammatically incorrect. 
Claim 1 recites the limitation "fire-fighting water" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the docket unit" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation “when the vehicle is a bus” in lines 1-2.  The term “when” renders the claim indefinite because it is uncertain whether the conditional term “when” defines a positively recited limitation.
Claim 3 recites the limitation "the engine room of the bus" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation “when the vehicle includes a passenger automobile” in lines 1-2.  The term “when” renders the claim indefinite because it is uncertain whether the conditional term “when” defines a positively recited limitation.
Claim 4 recites the limitation "the engine room of the passenger automobile" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
In claim 7, the recitation “wherein the docking unit include” is grammatically incorrect.
The term “close” in claim 9 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is uncertain what constitutes a close contact.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stary et al. (4,047,572).
Stary et al. disclose a fire suppression apparatus for a vehicle comprising:
a docking unit 34 disposed on an exterior panel 30 of a vehicle body, the exterior panel configured to cover an interior space of the vehicle wherein the docking unit has a hole 36 through which  a fire-fighting hose 70 or a spray nozzle (outlet of duct 70), which is connected to the fire-fighting hose, for supply of fire-fighting water pass to be coupled to the docket unit;
a supply pipe 52 or 58 having a first end (upstream end) connected to the docking unit; and
a nozzle assembly 60 arranged in the interior space of the vehicle and connected to a second end (downstream end) of the supply pipe, the nozzle assembly configured to spray the fire-fighting water, which is supplied through the supply pipe from the fire-fighting hose or the spray nozzle, to extinguish a fire in the interior space of the vehicle in case of fire;
wherein the interior space of the vehicle is configured as an engine room;
wherein, when the vehicle is a bus (name of the vehicle; claim fails to define what constitutes a bus), the exterior panel of the vehicle body is a flap door configured to open and close the engine room of the bus;
wherein, when the vehicle includes a passenger automobile (the vehicle of Stary et al. carries a passenger), the exterior panel of the vehicle body is a hood configured to open and close the engine room of the passenger automobile;
wherein the docking unit includes a docking coupler 52 having a pipe shape and coupled to the exterior panel of the vehicle body such that an internal passage of the docking coupler communicates with the hole, wherein the internal passage of the docking unit comprises a thread 56 on an inner peripheral surface thereof configured to couple with the fire-fighting hose (the thread 56 is shaped and sized to have the capability to couple with the fire-fighting hose 70 if or when the hose 70 is configured with threads);

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK